         Case 1:21-mj-00155-ZMF Document 1-1 Filed 01/22/21 Page 1 of 4




                                   STATEMENT OF FACTS

        On January 6, 2021, your affiant, Stephen R. Hart, was on duty and performing my official
duties as a Special Agent for the Federal Bureau of Investigation. In addition to my regular duties,
I am currently tasked with investigating criminal activity that occurred in and around the Capitol
grounds on January 6, 2021. As a Special Agent, I am authorized by law or by a Government
agency to engage in or supervise the prevention, detention, investigation, or prosecution of a
violation of Federal criminal laws. The U.S. Capitol is secured 24 hours a day by U.S. Capitol
Police. Restrictions around the U.S. Capitol include permanent and temporary security barriers
and posts manned by U.S. Capitol Police. Only authorized people with appropriate identification
are allowed access inside the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S.
Capitol was also closed to members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate were
meeting in separate chambers of the United States Capitol to certify the vote count of the Electoral
College of the 2020 Presidential Election, which had taken place on November 3, 2020. The joint
session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30 p.m., the
House and Senate adjourned to separate chambers to resolve a particular objection. Vice President
Mike Pence was present and presiding, first in the joint session, and then in the Senate chamber.

       As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S. Capitol.
As noted above, temporary and permanent barricades were in place around the exterior of the U.S.
Capitol building, and U.S. Capitol Police were present and attempting to keep the crowd away
from the Capitol building and the proceedings underway inside.

       At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol Police
attempted to maintain order and keep the crowd from entering the Capitol; however, shortly after
2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including by breaking
windows and by assaulting members of the U.S. Capitol Police, as others in the crowd encouraged
and assisted those acts.

       Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.

        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the U.S. Capitol building
without authority to be there.
         Case 1:21-mj-00155-ZMF Document 1-1 Filed 01/22/21 Page 2 of 4




        On January 8, 2021, the Federal Bureau of Investigation, Riverside California Residential
Agency (RVRA) received a tip relayed from the National Threat Operations Center (NTOC)
advising that Defendant Jacob Lewis (LEWIS) “flew from Victorville, CA to Washington, D.C.
to attack the Capitol along with many Trump supporters to stop the certification of the electoral
college.” The tip stated LEWIS posted videos from the US Capitol on January 6, 2021 on his
personal Instagram account: @jdl_333. The tip also stated that LEWIS was the owner of The
Gym, a fitness business in Victorville, CA.

        On January 11, 2021, RVRA received a telephone tip from another individual, who stated
they were a friend of LEWIS. This person stated that during a conversation in December, 2020,
LEWIS told them to “watch what happens to the Capitol on the 6th.” This person said that LEWIS
had shown them pictures of firearms and previously asked them if they could get LEWIS
ammunition, but this person had never seen LEWIS with any guns in person and did not hear
LEWIS make any threats of violence regarding January 6, 2021. This person observed photos or
videos of the US Capitol from January 6, 2021 on Lewis’ Instagram account, which they also
identified as @jdl_333.

       On January 15, 2021, LEWIS agreed to take part in an interview with RVRA Agents at his
residence in Victorville, California regarding his involvement in the aforementioned events of
January 6, 2021. LEWIS stated that he traveled from California to Washington D.C. from January
4-7, 2021 to attend President Trump’s rally on January 6, 2021. He stated that he attended the rally
on January 6, 2021 dressed in a black jacket, red beanie hat, and blue jeans.

        LEWIS admitted that following the rally, he walked toward the Capitol, and that he then
entered the capitol building with a number of people after it had been breached by others. He
stated that he was never told that he could not enter, and that he was “escorted” by the Police in
the building. He stated that he did not partake in any violence while he was in the building and that
he believed that some individuals involved in agitating were Antifa members in disguise.

        LEWIS acknowledged that his Instagram account is @jdl_333 and that he had posted
videos of the capitol grounds on January 6, 2021. He provided RVRA with temporary access to
view his account.

       RVRA Agents and your affiant reviewed the video posted by LEWIS on Instagram on
January 6, 2021. The video depicts a large crowd gathered on the steps and terrace of the US
Capitol.

        Your affiant also reviewed multiple other videos depicting the Capitol building and
grounds on January 6, 2021. Among these videos, your affiant observed a video that had been
posted online by another individual, and subsequently submitted to the FBI via an online tip. Based
on the nature of the video, knowledge of LEWIS, a comparison to known photographs of LEWIS
provided to your affiant, clothing consistent with the clothing that LEWIS acknowledged wearing
on that day, and other evidence discussed herein, your affiant believes that this video depicts
LEWIS walking up the US Capitol steps. A still from that video is included below:
         Case 1:21-mj-00155-ZMF Document 1-1 Filed 01/22/21 Page 3 of 4




        Among these videos, your affiant also observed United States Capitol Police video from
various locations in the Capitol Building. Based on the nature of the videos, knowledge of LEWIS,
a comparison to known photographs of LEWIS provided to your affiant, clothing consistent with
the clothing that LEWIS acknowledged wearing on that day, and other evidence discussed herein,
your affiant believes that several of these videos depict LEWIS. Specifically, your affiant believes
that LEWIS is depicted in a United States Capitol Police video breaching the Senate Wing Door
to the Capitol Building at approximately 2:56:06pm on January 6, 2021. Additional US Capitol
Police videos then show LEWIS walking by the House Wing doors, through the Hall of Columns,
through the Crypt and then exiting out of the South Door at approximately 3:03pm. At no point
does it appear that he has a police escort. A still from the video of LEWIS breaching the Senate
Wing Door and a still from the video of LEWIS walking through the Hall of Columns wearing the
same clothing is included below.




       On January 19, 2021, LEWIS provided RVRA Agents additional videos that he took on
January 6, 2021, including videos that appear to depict portions of the inside of the United States
Capitol building. A screenshot from one of those videos is below.
         Case 1:21-mj-00155-ZMF Document 1-1 Filed 01/22/21 Page 4 of 4




        Based on the foregoing, your affiant submits that there is probable cause to believe that
Jacob Lewis violated 18 U.S.C. § 1752(a)(1) and (2), which makes it a crime to (1) knowingly
enter or remain in any restricted building or grounds without lawful authority to do; and (2)
knowingly, and with intent to impede or disrupt the orderly conduct of Government business or
official functions, engage in disorderly or disruptive conduct in, or within such proximity to, any
restricted building or grounds when, or so that, such conduct, in fact, impedes or disrupts the
orderly conduct of Government business or official functions; or attempts or conspires to do so.
For purposes of Section 1752 of Title 18, a “restricted building” includes a posted, cordoned off,
or otherwise restricted area of a building or grounds where the President or other person protected
by the Secret Service, including the Vice President, is or will be temporarily visiting; or any
building or grounds so restricted in conjunction with an event designated as a special event of
national significance.

        Your affiant submits there is also probable cause to believe that Jacob Lewis violated 40
U.S.C. § 5104(e)(2)(D) and (G), which makes it a crime to willfully and knowingly (D) utter loud,
threatening, or abusive language, or engage in disorderly or disruptive conduct, at any place in the
Grounds or in any of the Capitol Buildings with the intent to impede, disrupt, or disturb the orderly
conduct of a session of Congress or either House of Congress, or the orderly conduct in that
building of a hearing before, or any deliberations of, a committee of Congress or either House of
Congress; and (G) parade, demonstrate, or picket in any of the Capitol Buildings.

                                                      _________________________________
                                                      SPECIAL AGENT STEPHEN R. HART
                                                      Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 22nd day of January 2021.
                                                                           2021.01.22
                                                                           17:21:08 -05'00'
                                                      ___________________________________
                                                      ZIA M. FARUQUI
                                                      UNITED STATES MAGISTRATE JUDGE
